1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL THACKER,                                  )    Case No.: 1:19-cv-0423- LJO JLT
                                                       )
12                  Plaintiff,                         )    ORDER DIRECTING THE CLERK OF COURT
                                                       )    TO CLOSE THIS ACTION AS TO
13          v.                                         )    DEFENDANT AMTRAK CALIFORNIA AND
                                                       )    TO UPDATE THE DOCKET
14   RAFAEL ALVAREZ, et al.,                           )
                                                       )    (Doc. 25)
15                  Defendants.                        )
                                                       )
16
17          On October 24, 2019, the parties stipulated to the dismissal of Defendant Amtrak California

18   without prejudice. (Doc. 25) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), a plaintiff may dismiss claims

19   “without a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared.”

20   Because all remaining parties that have appeared signed the stipulation, it “automatically” terminated

21   the claims against Amtrak California. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22          Based upon the Rule 41 stipulation, the Clerk of Court is DIRECTED to close this action only

23   as to Defendant Amtrak California and update the docket.

24
25   IT IS SO ORDERED.

26      Dated:     October 26, 2019                              /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
